 1
                                                           THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
10

11    DAVID HOLLAND, an individual,
                                                        NO. 2:19-cv-00740
12                       Plaintiff,
13
              v.
                                                      ORDER TO EXTEND PRETRIAL
14    SAN JUAN COUNTY SHERIFF’S                       DEADLINES
      DEPARTMENT,
15
                            Defendant.
16

17

18
                                                  ORDER
19
             The Court, having reviewed the records and files herein, and the stipulation of the parties
20

21
     (Dkt. #17), and deeming itself fully informed, hereby ORDERS, ADJUDGES and DECREES that

22   the following pretrial deadlines are amended as follows:

23    Event                                           New Deadline
      Reports for Expert Witnesses                    January 17, 2020
24    Discovery Completed By                          March 13, 2020
      Settlement Conference                           March 13, 2020
25
      Dispositive Motions                             March 19, 2020
26


      ORDER TO EXTEND DEADLINE FOR COMBINED
      JOINT STATUS REPORT AND DISCOVERY PLAN – 1
 1
          All other case management deadlines and the trial date remain unchanged. IT IS SO
 2
     ORDERED.
 3

 4
          Dated this 9th day of December, 2019.
 5

 6                                    A
                                      Robert S. Lasnik
 7                                    United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER TO EXTEND DEADLINE FOR COMBINED
     JOINT STATUS REPORT AND DISCOVERY PLAN – 2
